DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the instant application and are examined on the merits herein.

Priority
The instant application claims priority to Foreign Patent no. TW10/9121562 filed on 06/24/2020. No priority is given to claims 1-9 in the absence of a translated Foreign Patent application. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of protrusions on an outer circumference of the upper sleeve (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 objected to because of the following informalities: Claim 6 recites the limitation (pg. 2). The examiner believes it would be more appropriate to recite the limitations as “wherein the inner member is run from inside the lower-body wear out through the through hole of the lower-body wear the upper sleeve and the lower mesh are threaded through the first end of the external member so that the upper sleeve, the lower mesh, and the first fastener are exposed outside the through hole; the external member's second fastener is coupled to the first fastener and the upper sleeve and the lower mesh are extended into the through channel inside the external member; and the inner member and the external member are thereby joined together across the through hole of the lower-body wear” because these limitations are related to the arrangement of the parts of the system. Appropriate correction is required.
Claim 7 objected to because of the following informalities: Claim 7 recites the limitation "wherein the lower body-wear is an underpants, a paper pants, a shorts, or a paper diaper" in lines 14-15. It is grammatically incorrect to refer to underpants, paper pants, or shorts with the singular “a”. This could be corrected by modifying the limitation to read “wherein the lower body-wear is underpants, paper pants, shorts, or a paper diaper”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "a ring encircling an opening and fringing the first opening" in lines 6 and 14, respectively. It is unclear which opening the ring is considered to encircle as it is recited that the ring fringes the first opening. The current claim construction reads as though there is another opening that the ring further encircles. For the sake of compact prosecution, the examiner is treating the claims as though they recite “a ring encircling and fringing the first opening”. 
Claim 9 recites the limitation "an on-off valve, a urine bag, or a urine collection bucket is connected to the outlet" in lines 2-3. It is unclear how these structures are connected to the outlet as it is recited in claim 6, which claim 9 is dependent upon, that the transmission tube is connected to the outlet. For the sake of compact prosecution, the examiner is treating the claim as though these structures are connected to the transmission tube and, in turn, connected to the outlet. 
Claims 2-5 and 7-8 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 5,478,334 A to Bernstein (PTO-892) in view of Foreign Patent no. DE/2442628 A1 to Johnson (PTO-892).
Regarding claim 1, Bernstein discloses a male external urine collection device (col. 1 lines 6-13), comprising an inner member (Fig. 5 modified form of 22 inner member) and an external member (10 external member), wherein the inner member (Fig. 5 modified form of 22 inner member) comprises an upper sleeve (30 upper sleeve) with a first opening (first opening on body side) and a second opening (second opening at 30C collar of 30 upper sleeve) respectively at the upper sleeve's two ends (first opening on body side across from second opening at 30C collar of 30 upper sleeve), a ring (28 circular fixture) encircling and fringing the first opening (28 circular fixture encircling first opening on body side) and a lower sleeve (23 sleeve) joined to the second opening (joined to 30 upper sleeve around second opening at 30C collar); and the external member (10 external member) accommodating the upper sleeve (30 upper sleeve) and lower sleeve (Fig. 4, 23 lower sleeve and at least the portion of 30 upper sleeve below 29 fastener connected to 18 annular channel of 12 circular flange of 10 external member within 11 circular opening accommodated within 10 external member), where the upper sleeve (30 upper sleeve) and lower sleeve (23 lower sleeve) is threaded through a first end (11 circular opening at first end) of the external member (Fig. 4, 23 lower sleeve and at least the portion of 30 upper sleeve below 29 fastener connected to 18 annular channel of 12 circular flange of 10 external member within 11 circular opening accommodated within 10 external member), and the external member (10 external member) has an outlet (19 outlet) at a second end opposite to the first end (19 outlet placed at the second end of 10 external member opposite first end comprising 11 circular opening).  
Bernstein differs from the instantly claimed invention in that Bernstein fails to disclose that the lower sleeve is a mesh.
Johnson teaches a mesh penile sleeve (26 mesh sleeve) for use with an external catheter (para. 0004 lines 40-44).
Johnson could be considered to be analogous to the instantly claimed invention in that Johnson teaches an external urinary catheter system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the lower sleeve of Bernstein to be a mesh as taught by Johnson, because Johnson teaches that a mesh penile sleeve fits tightly and grips around a user’s penis in the instance that a pulling motion is applied to the system (see para. 0010-0011 lines 98-106), creating a more secure fit.
Regarding claim 2, Bernstein discloses that the upper sleeve (30 upper sleeve) is made of a plastic material (col. 5 lines 26-27) into a thin tubular shape (Fig. 5 tubular shape).  
Regarding claim 4, Bernstein discloses that the inner member (Fig. 5 modified form of 22 inner member) further comprises a first fastener (29 first fastener) surrounding the upper sleeve (30 upper sleeve, surrounding at least 30C collar); and the external member (10 external member) has a second fastener (18 annular flange of 12 circular flange) at the first end (first end comprising 11 circular opening) of the external member (10 external member) for coupling with the first fastener (col. 3 lines 51-56; col. 5 lines 21-26).  
Regarding claim 5, Bernstein discloses that the first fastener (29 first fastener) and the second fastener (18 annular flange of 12 circular flange) are matched protrusion (29 first fastener provides a protrusion) and notch (18 annular flange provides a notch).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein and Johnson as applied to claims 1-2 above, and further in view of Foreign Patent no. WO/2019/214787 to Becker (PTO-892).
The teachings of Bernstein and Johnson are explained in the rejection of claims 1-2 above. 
Regarding claim 3, the teachings of Bernstein and Johnson differ from the instantly claimed invention in that they fail to teach that the upper sleeve has a plurality of protrusions on an outer circumference; each protrusion has an inversed V shape, a H shape, a # shape, a X shape, or a Y shape.
Becker teaches an external urine collection device (pg. 3-4 lines 27-32 and 1-3) comprising a sleeve (60 sleeve) with protrusions (130 supporting wings) on the outer circumference (Fig. 2, 130 supporting wings surrounding 60 sleeve), each protrusion has an inversed V shape (Fig. 3, 130 supporting wings making an V shape against 50 ring).
Becker is considered to be analogous to the instantly claimed invention in that Becker teaches an external urine collection device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the upper sleeve of Bernstein and Johnson to comprise inversed V shaped protrusions as taught by Becker, because Becker teaches that protrusions stabilize the construction of the upper sleeve (see pg. 7 lines 25-30).    

    PNG
    media_image1.png
    425
    513
    media_image1.png
    Greyscale

Fig. 1-2 of Axford.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent no. GB/994274 A to Axford (PTO-892) in view of Foreign Patent no. DE/2442628 A1 to Johnson (PTO-892) and U.S. P.G. Pub. no. US/2019/0314189 A1 to Acosta (PTO-892).
Regarding claim 6, Axford discloses a male external urine collection device (pg. 1 para. 1 lines 4-8), comprising a lower-body wear (12 supporting means), an inner member (Fig. 1 as annotated above- 107 inner member) and an external member (1 external member), wherein the lower-body wear (12 fabric support member) has a through hole (14 through hole) in a lower part of the lower-body wear (Fig. 3, 14 through hole in lower portion of 13 fabric support member of 12 supporting means); the inner member (Fig. 1 as annotated above- 107 inner member) comprises an upper sleeve (10 flange) with a first opening (Fig. 1 as annotated above- 103 first opening) and a second opening (Fig. 1 as annotated above- 105 second opening) respectively at the upper sleeve's two ends (10 flange), a ring (9 ring) encircling and fringing the first opening (Fig. 1 as annotated above- 9 ring surrounding 103 first opening), and a first fastener (11 first fastening part) vertically joined to the ring (11 fastening part as a part of 10 flange vertical to 9 ring joined to 10 flange) to form an accommodation space (Fig. 1 as annotated above- 101 channel within 11 fastening part of 10 flange); the external member (1 external member) having a first end (2 first end), a second end opposite to the first end (pg. 2 para. 8 lines 1-3; 1 external member comprising a second end opposite to 2 first end), a second fastener (4 second fastener) at the first end (2 first end).
Axford differs from the instantly claimed invention in that Axford fails to disclose a lower mesh joined to the second opening, an outlet at the second end and a transmission tube connected to the outlet.
Johnson teaches a mesh penile sleeve (26 mesh sleeve) for use with an external catheter (para. 0004 lines 40-44).
Johnson could be considered to be analogous to the instantly claimed invention in that Johnson teaches an external urinary catheter system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the lower sleeve of Bernstein to be joined to a lower mesh as taught by Johnson, because Johnson teaches that a mesh penile sleeve fits tightly and grips around a user’s penis in the instance that a pulling motion is applied to the system (see para. 0010-0011 lines 98-106), creating a more secure fit.
Regarding the following limitations of claim 6, Axford discloses the arrangement of the system by the modifications of Johnson above: a lower mesh (Axford as modified by the device of Johnson) joined to the second opening (Fig. 1 as annotated above- at 105 second opening of 10 flange in Axford as modified by the device of Johnson), and a first fastener (11 first fastening part) vertically joined to the ring (11 fastening part as a part of 10 flange vertical to 9 ring joined to 10 flange) to form an accommodation space (Fig. 1 as annotated above- 101 channel within 11 fastening part of 10 flange) where the upper sleeve (10 flange) and the lower mesh (Fig. 1 as annotated above- at 105 second opening of 10 flange in Axford as modified by the device of Johnson) are embedded in the accommodation space (Fig. 1 as annotated above- lower mesh is at least partially accommodated within 101 channel within 11 fastening part by connection of lower mesh to 105 second opening of 10 flange in Axford as modified by the device of Johnson; 10 flange within 101 channel); the inner member (Fig. 1 as annotated above- 107 inner member) is run from inside the lower-body wear (12 supporting means) out through the through hole (14 through hole) of the lower-body wear (12 supporting means) the upper sleeve (10 flange) and the lower mesh (Fig. 1 as annotated above- at 105 second opening of 10 flange in Axford as modified by the device of Johnson) are threaded through the first end (2 first end) of the external member (1 external member) so that the upper sleeve (10 flange), the lower mesh (Fig. 1 as annotated above- at 105 second opening of 10 flange in Axford as modified by the device of Johnson), and the first fastener (11 first fastening part) are exposed outside the through hole (Fig. 1 as annotated above- 10 flange, 105 second opening, and 11 first fastening part exposed through 14 through hole); the external member's second fastener (4 second fastener) is coupled to the first fastener (11 first fastening part) and the upper sleeve (10 flange) and the lower mesh (Fig. 1 as annotated above- at 105 second opening of 10 flange in Axford as modified by the device of Johnson) are extended into the through channel (interior of 1 external member) inside the external member (1 external member); and the inner member (Fig. 1 as annotated above- 107 inner member) and the external member (1 external member) are thereby joined together across the through hole (14 through hole) of the lower-body wear (Fig. 1 as annotated above- 107 inner member and 1 external member coupled through 14 through hole by 11 first fastening part and 4 second fastener).
Acosta teaches an external urine collection device (para. 0031 lines 1-5) comprising an outlet (155 outlet) at a second end (155 outlet provided at end opposite open end), a through channel (130 urine collector) extending to the outlet (155 outlet), and a transmission tube (150 tube) connected to the outlet (Fig. 1, 150 tube connected to 155 outlet).
Acosta is considered to be analogous to the instantly claimed invention in that Acosta teaches an external urine collection device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the external member of Axford to comprise an outlet at the second end, a through channel extending to an outlet, and a transmission tube connected to the outlet as taught by Acosta, because Acosta teaches that a closed end collection device would require a user to remove it once it becomes full and providing an open-ended collection device with a drainage tube and/or collection bag allows a user to keep the collection device attached while emptying the drainage container (see para. 0074 lines 2-11). 
Regarding the following limitations of claim 6, Axford discloses the arrangement of the system by the modifications of Acosta above: a through channel (interior of 1 external member) extending from the second fastener (pg. 2 para. 5 lines 3-6; 4 second fastener) to the outlet (at second end of 1 external member in Axford as modified by Acosta).
Regarding claim 8, Axford discloses that the inner member's ring (9 ring) has an outer diameter larger than the through hole's aperture (Fig. 1, 9 ring has a larger diameter than 14 through hole); and the first fastener (11 first fastening part) has an outer diameter equal or smaller than the through hole's aperture (Fig. 1, 11 first fastening part has a smaller diameter than 14 through hole allowing 11 first fastening part to pass through 14 through hole).  
Regarding claim 9, Axford differs from the instantly claimed invention in that Axford fails to disclose that the transmission tube is made of a silicone, plastic, or rubber material; and an on-off valve, a urine bag, or a urine collection bucket is connected to the outlet.  
Acosta teaches a urine bag connected to the outlet (Fig. 1, 145 urine bag attached to 150 tube connected to 155 outlet).
The motivation for modifying Axford by the modifications of Acosta is explained in the rejection of claim 6 above. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a tube made of silicone, plastic, or rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Axford, Johnson, and Acosta as applied to claim 6 above, and further in view of U.S. Patent no. 4,673,401 A to Jensen (PTO-892).
The teachings of Axford, Johnson, and Acosta are explained in the rejection of claim 6 above.
Regarding claim 7, the combined teachings of Axford, Johnson, and Acosta differ from the instantly claimed invention in that they fail to teach that the lower-body wear is underpants, paper pants, shorts, or a paper diaper. 
Jensen teaches a male external urine collection device (col. 1 lines 4-10) comprising a lower-body wear (B brief) that is a pair of underpants (col. 3 lines 20-23). 
Jensen is considered to be analogous to the instantly claimed invention in that Jensen teaches an external urine collection device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the lower-body wearing device of Axford, Johnson, and Acosta to be a pair of underpants as taught by Jensen, because Jensen teaches that the underpants support the weight of the urine receptacle and can be washed and reused (see col. 2 lines 54-55 and 60-63). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781